 1

 2

 3
                                UNITED STATES DISTRICT COURT
 4                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 5

 6        XDESIGN, LLC,

 7                                   Plaintiff,
                                                              C17-1744 TSZ
 8                v.
                                                              MINUTE ORDER
 9        MECCA11, LLC,

                                     Defendant.
10

11        The following Minute Order is made by direction of the Court, the Honorable
     Thomas S. Zilly, United States District Judge:
12
          (1)     The parties are DIRECTED to file, no later than Wednesday, April 24,
13 2019, amended disclosure statements pursuant to Local Civil Rule 7.1, disclosing,
   without limitation, (1) each of the LLC’s members or owners, and (2) the citizenship of
14 each of the members or owners so that the Court can determine whether complete
   diversity of citizenship existed at the time the complaint was filed. See Johnson v.
15 Columbia Props. Anchorage, LP, 437 F.3d 894, 899 (9th Cir. 2006) (holding that “an
   LLC is a citizen of every state of which its owners/members are citizens”).
16
          (2)     The trial date of June 10, 2019, and all related deadlines are hereby
17 STRICKEN. The Court will promptly reset the trial date after it rules on the pending
   cross-motions for partial summary judgment, docket nos. 25 & 26.
18          (3)        The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
19
            Dated this 18th day of April, 2019.
20
                                                          William M. McCool
21                                                        Clerk

22                                                        s/Karen Dews
                                                          Deputy Clerk
23

     MINUTE ORDER - 1
